Exhibit 99.4 BEZEQ THE ISRAEL TELECOMMUNICATION CORP. LIMITED SEPARATE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION SEPTEMBER 30, 2010 (UNAUDITED) The information contained in these financial statements constitutes a translation of the financial statements publishedby the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version andthe only one having legal effect.This translation was prepared for convenience purposes only. Bezeq The Israel Telecommunication Corporation Ltd. Separate condensed interim financial information as at September 30, 2010 (unaudited) Contents Page Review Report 2 Separate condensed interim financial information as at September 30, 2010 (unaudited) Condensed interim information on financial position 3 Condensed interim information on income 5 Condensed interim information on comprehensive income 6 Condensed interim information on cash flows 7 Notes to the separate condensed interim financial information 9 Somekh Chaikin Telephone 972 25312000 8 Hartum Street, Har Hotzvim PO Box 212, Jerusalem 91001 Israel Fax Internet 972 25312044 www.kpmg.co.il Special review report to the Shareholders of “Bezeq” The Israel Telecommunication Corp. Limited, on separate interim financial information according to Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 Introduction We have reviewed the separate interim financial information presented in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 of “Bezeq” The Israel Telecommunication Corp. Limited (hereinafter– the Company), as at September 30, 2010 and for the nine and three month periods then ended. The separate interim financial information is the responsibility of the Company’s Board of Directors and of its Management. Our responsibility is to express a conclusion on the separate interim financial information based on our review. We did not review the condensed interim financial information of equity accounted investees the investment in which amounted to NIS 235 million as at September 30, 2010, and the Group’s share in their profits (losses) amounted to NIS 0.5 million and NIS (3.5) million for the nine and three month periods then ended, respectively. The condensed interim financial information of those companies was reviewed by other auditors whose review reports thereon were furnished to us, and our conclusion, insofar as it relates to amounts emanating from the financial information of such companies, is based solely on the said review reports of the other auditors. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity” of the Institute of Certified Public Accountants in Israel. A review of separate interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the accompanying separate interim financial information was not prepared, in all material respects, in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970. Without qualifying our above conclusion, we draw attention to the claims made against the Company of which the exposure cannot yet be assessed or calculated, as described in Note 4. Sincerely, Somekh Chaikin Certified Public Accountants (Isr.) November 1, 2010 2 Bezeq The Israel Telecommunication Corporation Ltd. Condensed interim information on financial position September 30, 2010 September 30, 2009 December 31, 2009 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Assets Cash and cash equivalents Investments, including derivatives 34 10 Trade receivables Receivables 93 Inventory 8 12 9 Assets held for sale 30 34 40 Total current assets 2,248 1,837 1,819 Investments, including derivatives 99 Trade and other receivables 90 Property, plant and equipment *3,761 *3,771 Intangible assets Investments in investees Deferred tax assets 326 375 383 Total non-current assets 11,690 11,286 11,115 Total assets 13,938 13,123 12,934 3 Bezeq The Israel Telecommunication Corporation Ltd. Condensed interim information on financial position September 30, 2010 September 30, 2009 December 31, 2009 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Liabilities Debentures, loans and borrowings Trade payables Other payables, including derivatives Loans from subsidiaries 91 - Current tax liabilities 83 86 Deferred income 17 21 19 Provisions (Note 4) Employee benefits Dividend payable 1,280 1,149 - Total current liabilities 4,007 3,175 2,588 Debentures Bank loans Employee benefits Deferred income and others 3 5 6 Total non-current liabilities 5,217 3,785 3,802 Total liabilities 9,224 6,960 6,390 Equity Share capital Share premium Reserves Retained earnings (deficit) Total equity 4,714 6,163 6,544 Total equity and liabilities 13,938 13,123 12,934 Shlomo Rodav Avi Gabbay Alan Gelman Chairman of the Board CEO Deputy CEO and CFO Date of approval of the financial statements: November 1, 2010 * Retrospective application by restatement, see Note 3 to the condensed consolidated interim financial statements The accompanying notes are an integral part of the condensed interim financial information. 4 Bezeq The Israel Telecommunication Corporation Ltd. Condensed interim information on income Nine months ended Three months ended Year ended September 30 September 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Revenue (Note 2) 3,934 3,987 1,323 1,343 5,303 Costs and expenses Depreciation and amortization Salaries General and operating expenses (Note 3) Other operating expenses (income), net ) 202 2,385 2,625 767 852 3,780 Operating profit 1,549 1,362 556 491 1,523 Finance expenses (income) Finance expenses 84 Finance income ) Finance expenses (income), net 58 ) 30 3 ) Profit after finance expenses (income)net Share in profits of investees, net 782 728 211 231 958 Profit before income tax Income tax 405 413 149 169 431 Profit after income tax Profit from deconsolidation of a subsidiary - 1,538 - 1,538 1,538 Profit for the period 1,868 3,237 588 2,088 3,603 The accompanying notes are an integral part of the condensed interim financial information. 5 Bezeq The Israel Telecommunication Corporation Ltd. Condensed interim information on comprehensive income Nine months ended Three months ended Year ended September 30 September 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Profit for the period Other comprehensive profit (loss) for the period, net of tax 3 - 3 (1 ) ) Total comprehensive income for the period 1,871 3,237 591 2,087 3,592 The accompanying notes are an integral part of the condensed interim financial information. 6 Bezeq The Israel Telecommunication Corporation Ltd. Condensed interim information on cash flows Nine months ended Three months ended Year ended September 30 September 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Cash flows from operating activities Profit for the period Adjustments: Depreciation * * * Amortization of intangible assets 55 61 18 8 79 Profit from deconsolidationof a subsidiary - ) - ) ) Share in profits of equity- accounted investees ) Finance expenses (income), net 40 ) 28 ) ) Capital gain, net ) Share-based payments 8 18 2 5 25 Income tax expenses Change in inventory 1 (2 ) 1 3 1 Change in trade and other receivables ) (2 ) ) ) 26 Change in trade and other payables 44 ) ) 1 Change in provisions ) 15 (1 ) 6 25 Change in employee benefits ) Net cash from (used for) operating activities for transactions with investees 11 ) 17 1 2 Income tax paid, net ) ) 18 ) ) Net cash fromoperating activities 1,600 1,569 684 526 2,220 Cash flows from investment activities Investment in intangible assets ) Proceeds from sale of property, plant and equipment 89 77 48 19 86 Change in current investments, net - 4 - (1 ) 6 Purchase of property, plant and equipment ) Proceeds from disposal of investments and long-term loans 2 43 (2 ) 2 46 Interest received 7 23 1 13 25 Purchase of a subsidiary ) - ) - - Net cash from investment in investees (mainly dividend) 1,076 570 442 140 578 Net cash from (used for) investment activities 248 84 48 ) ) * Retrospective application by restatement, see Note 3 to the condensed consolidated interim financial statements The accompanying notes are an integral part of the condensed interim financial information. 7 Bezeq The Israel Telecommunication Corporation Ltd. Condensed Interim Statements of Cash Flows (Contd.) Nine months ended Three months ended Year ended September 30 September 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Cash flow from finance activities Bank loans received - Repayment of bank loans ) - Short-term borrowing, net - - ) - - Repayment of debentures ) ) - - ) Dividend paid ) ) - - ) Interest paid ) ) - (9 ) ) Proceeds for derivatives, net - 12 - 1 44 Proceeds from exercise of employee options 21 3 20 Receipt (repayment) of loans from investees, net ) - ) - 250 Net cash from (used for) finance activities ) ) 366 12 ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period 360 93 6 268 93 Cash and cash equivalents at end of period 1,104 775 1,104 775 360 The accompanying notes are an integral part of the condensed interim financial information. 8 Bezeq The Israel Telecommunication Corporation Ltd. Notes to the separate condensed interim financial information as at September 30, 2010 NOTE 1 – METHOD FOR PREPARING THE FINANCIAL INFORMATION A. Definitions The Company: Bezeq The Israel Telecommunication Corporation Ltd. “Associate”, "the Group”, “Investee”, “Interested Party”: as defined in the consolidated financial statements of the Company for 2009. B. Main points of the method for preparing of the financial information The separate interim financial information is stated in accordance with Article 38(D) of the Securities Regulations (Periodic and Interim Reports), 5730-1970 and does not include the information required under the provisions of Article 9(C) and the Tenth Addendum of the Securities Regulations (Periodic and Interim Reports), 5730-1970 in respect of separate financial information of the corporation. The report should be read together with the separate financial information as at December 31, 2009 and for the year then ended and together with the condensed consolidated interim statements as at September 30, 2010 (“the consolidated reports”). NOTE 2 – REVENUE Nine months ended Three months ended Year ended September 30 September 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Telephony Internet Transmission and data communications Other services 67 62 NOTE 3 – OPERATING AND GENERAL EXPENSES Nine months ended Three months ended Year ended September 30 September 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Cellular telephone expenses General expenses 65 83 Materials and spare parts 55 62 16 21 80 Building maintenance 64 72 Services and maintenanceby sub-contractors 57 69 18 21 96 Vehicle maintenance expenses 72 70 24 23 96 Royalties to the State of Israel 24 37 8 12 18 Collection fees and sundry 16 26 6 8 33 9 Bezeq The Israel Telecommunication Corporation Ltd. Notes to the separate condensed interim financial information as at September 30, 2010 NOTE 4 – CONTINGENT LIABILITIES During the normal course of business, legal claims were filed or are pending against the Company (“hereinafter in this section: “claims”). The financial statements of the Company include provisions of NIS 269 million for the claims. The additional exposure beyond these provisions for claims that are unlikely to be realized amounts to NIS 3 billion. Additionally, out of these claims, there are also claims amounting to NIS 260 million, which at this stage, cannot be assessed, as well as additional claims for which the Company’s additional exposure exceeds the aforesaid, as the exact amount of the claim is not stated in the claim. Subsequent to the reporting date, customers of the Company filed a number of claims, amounting to NIS 98 million, which cannot be assessed at this stage. For further information about contingent liabilities, see Note 5 to the consolidated financial statements - Contingent Liabilities. NOTE 5 - SUBSTANTIAL AGREEMENTS AND TRANSACTIONS WITH INVESTEES A. Loans 1) On March 21, 2010, the Company provided a loan of NIS 45 million to Bezeq International Ltd. ("Bezeq International"), subject to the terms of the framework loan agreement between the companies. The loan, which is linked to the CPI and bears annual interest of 4%, was repayable in four equal monthly payments (principal and interest), commencing on June 1, 2010. On September 1, 2010, Bezeq International completed repaying the full amount of the loan that it had received. 2) On May 31, 2010, the Company took out a loan of NIS 90 million from Pelephone Communications Ltd. (“Pelephone”), subject to the terms of the framework loan agreement between the companies. The loan, which bears annual interest of 4% and is linked to the CPI, will be repaid on January 6, 2011. In addition, on June 15, 2010, Pelephone provided the Company with another loan of NIS 110 million. The loan, which is linked to the CPI and bears annual interest of 4%, was repaid on July 6, 2010. 3) In respect of the loan provided by the Company to Bezeq On-line Ltd. (“Bezeq On-line”), after repayment of NIS 2.5 million on June 30, 2010 and additional repayment of NIS 1 million on September 15, 2010, the balance of the loan amounts to NIS 7 million at September 30, 2010. B. Dividends On May 2, 2010, the Company received a dividend of NIS 200 million from Pelephone. On September 3, 2010, the Company received a dividend of NIS 210 million from Pelephone. On September 21, 2010, the Company received a dividend of NIS 196 million from Bezeq International. C. Material transactions On September 21, 2010, Bezeq International sold the Company all of its holdings in Walla for NIS 196 million. For further information, see Note 4(B) to the consolidated statements – Group Entities. NOTE 6 – SUBSEQUENT EVENTS A. October 3, 2010, Pelephone provided the Company with another loan of NIS 110 million. The loan, which is linked to the CPI and bears annual interest of 4%, is repayable on January 6, 2011. B. On October 31, 2010, the board of directors of Bezeq International approved the distribution of a dividend amounting to NIS 20 million. 10
